DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Farrell (US 20180138078).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Examiner also points out that based on the publication date of this reference it also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Farrell is directed to a patterning process aimed at preventing over-etching for multi-patterning processes. Farrell discloses and illustrates an example embodiment of the method for pattering a substrate. (Para, 0023-0031; Fig. 1-7).  Farrell discloses the method comprises providing a substrate 100 having a relief pattern of mandrels 110. (Para, 0023; Fig.1). Farrell discloses each mandrel 110 is comprised of a first layer 111 of a first material and a second layer 112 of a second material. The second layer 112 is positioned on the first layer 111. (Para, 0023; Fig.1). Farrell discloses sidewall spacers 120 are formed on sidewalls of the mandrels 110. (Para, 0023; Fig. 1). Farrell explains the sidewall spacers 120 have a mandrel side and a spacer side, with the mandrel side in contact with a given mandrel and the spacer side faces an adjacent sidewall spacer in that adjacent sidewall spacers define open space between each other. (Para, 0023; Fig.1). Farrell, explains that after depositing a conformal spacer film and executing a spacer open etch, there are trenches on the substrate defined by a combination of the mandrels and the sidewall spacers. (Para, 0023; Fig.1). Farrell discloses the second layer 112 can be a silicon-containing anti-reflective coating formed as a film on top of first layer 111 prior to lithographic patterning to create mandrels 110. (Para, 0024; Fig.1). Farrell discloses an exemplary SAQP process flow for a BEOL application uses lithography patterning performed with 193 nm dry or immersion photolithography. (Para, 0024). Farrell explains a low reflectivity portion of a corresponding substrate stack can be comprised of a silicon-containing anti-reflective coating (Si-ARC)/amorphous carbon as a mandrel feature. (Para, 0024).  Farrell discloses the mandrels 110 and sidewall spacers 120 can be formed on underlying layer 109. These disclosures and the illustrations of Figure 1 teach and/or suggest the limitation of claim 1 where a method of patterning a substrate comprises depositing an anti-reflective coating layer on a layer stack on a substrate, depositing a layer of photoresist on the substrate subsequent to depositing the anti-reflective coating layer, forming a latent pattern within the layer of photoresist by exposing the layer of photoresist to a pattern of actinic radiation; developing the layer of photoresist resulting a relief pattern that includes mandrels; transferring the relief pattern into the anti-reflective coating layer using a direction etch process, the anti-reflective coating layer resulting in the relief pattern that includes mandrels; removing the layer of photoresist from the substrate; and forming sidewall spacers on mandrels formed from the anti-reflective coating layer.  
Farrell discloses the target layer 107 can function as a memorization layer. (Para, 0025). Farrell explains the spacer material can be deposited, for example, by ALD (atomic layer deposition) for a conformal coating. (Para, 0025). Farrell discloses the conformal coating can then be etched back to reveal or uncover the SiARC/mandrel and also to reveal underlying layer 109, which can be silicon nitride (SiN) which defines the gap between adjacent sidewall spacers. (Para, 0025). Farrell discloses when the SiARC is removed from the top of the mandrels, the uncovered silicon nitride layer can be etched as well as target layer 107. (Para, 0025). Farrell discloses to reveal desirable spacer features, the SiARC and amorphous carbon must be removed. (Para, 0026). Farrell discloses a layer of fill material 141 is deposited on the substrate to fill open spaces between sidewall spacers and covers the mandrels and sidewall spacers. (Para, 0026; Fig.2). Farrell discloses the fill material 141 can be deposited by spin-on deposition using a coater-developer tool and it can be an organic material that essentially covers the topography and planarizes the substrate. (Para, 0026; Fig.2). Farrell discloses the layer of fill material 141 is recessed until a top surface of the fill material 141 is below top surfaces of the mandrels and sidewall spacers. (Para, 0028; Fig.3). Farrell discloses the second layer is removed from the mandrels such that remaining fill material is sufficient to prevent etching of an underlying layer while removing the second layer (Para, 0029; FIG. 4). Farrell discloses the mandrels first layer can then be removed. (Para, 0030; Fig.4). Farrell discloses in some embodiments, the remaining mandrel material can be removed simultaneously with the fill material. (Para, 0031; Fig.5). These disclosures and the illustrations of Figures 3-5 teach and/or suggest the limitation of claim 1 where a method of patterning a substrate comprises removing the mandrels formed from the anti-reflective coating layer. Farrell discloses the substrate can then be used with additional multi-patterning or pattern transfer such as illustrated in Figure 6 where the spacer pattern is transferred into underlying layer 109 and target layer 107. (Para, 0031; Fig. 6). This disclosure and the illustrations of Figure 6 teaches and/or suggests the limitation of claim 1 where a method of patterning a substrate comprises transferring a pattern defined by the sidewall spacers into one or more underlying layers.  
Moreover, the disclosures and illustrations of Farrell as discussed above teach and/or suggest the limitations of claim 13 and the limitations of claim 18. 
Therefore, the recitations of claims 1, 13 and 18 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Farrell as well as the teachings one of ordinary skill in the art would have reasonably understood form the discloeus and illustrations of Farrell as discussed above. 




Claim(s) 2-7, 14 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell as applied to claims 1, 13 and 18 in paragraph 4 above, and further in view of Ghandehari (US 7538026).
The disclosures and illustrations of Farrell fail to teach and/or suggest the limitation of claim 2 where the method of claim 1 further comprises depositing a protective film on a top surface of the antireflective coating layer prior to depositing the layer of photoresist. However, the disclosures of Farrell further in view of the discloeus and illustrations of Ghandehari provide such teachings. 
Ghandehari is directed to a method that utilizes a multi-layer antireflective coating structure that can achieve low reflectivity at high numerical aperture. Ghandehari illustrates such as process starting in Figure 2 where Ghandehari discloses a substrate 12 including a dielectric layer 52 and a gate conductor layer 54 is provided. (Col.7, 19-col.8, 28; Fig. 2). Ghandehari discloses layers 52 and 54 are a conductive/dielectric stack for the formation of a gate structure and they can have a variety of thicknesses and be manufactured from a variety of materials. (Col.7, 19-col.8, 28; Fig.2). Ghandehari discloses in one embodiment, a layer 51 of hard mask (HM) oxide material or other insulator can be deposited by furnace deposition or CVD above layer 54. (Col.7, 19-col.8, 28; Fig.2). Ghandehari discloses, preferably layer 51 is approximately 300-700 .ANG. thick of oxide material such as SiO2 and it can be deposited by chemical vapor deposition (CVD) above layer 52 which may be grown or deposited (CVD) above substrate 12. (Col.7, 19-col.8, 28; Fig.2). 
Ghandehari discloses an anti-reflective coating layer 19 is provided above layer 54 and it can be deposited by CVD or diffusion furnace. (Col.7, 19-col.8, 28; Fig.2). Ghandehari discloses in one embodiment, layer 19 is deposited as a 200-1000 .ANG. thick layer of silicon rich nitride (SiRN) or Si3N4. (Col.7, 19-col.8, 28; Fig.2). Ghandehari discloses anti-reflective coating layer 21 is deposited above anti-reflective coating layer 19 and it can be deposited by CVD or deposited by spin-on deposition. (Col.7, 19-col.8, 28; Fig.2). Ghandehari explains the combination of layers 19 and 21 forms a multilayer or bi-layer ARC that also can be used as a hard mask for selectively removing layers 52 and 54 to form gate stacks. (Col.7, 19-col.8, 28; Fig.2). Ghandehari discloses in one embodiment, layer 21 is a 250 .ANG. thick layer of silicon oxynitride (SiON); however, alternative materials and thickness for layers 19 and 21 may be available. (Col.7, 19-col.8, 28; Fig.2). Ghandehari explains the thickness of layers 19 and 21 is  chosen in accordance with optical parameters associated with the exposure system and preferably, the thickness of layers 19 and 21 are chosen so that the combination of layers 19 and 21 has an anti-reflective effect and yet have a thickness requirement suitable for use as a hard mask. (Col.7, 19-col.8, 28; Fig.2). Ghandehari further explains in a preferred embodiment, the thickness is chosen to be thick enough to avoid erosion when layer 54 is etched and yet thin enough so that photoresist material is not eroded when layers 19 and 21 are etched. (Col.7, 19-col.8, 28; Fig.2). The disclosures and illustrations of Farrell further in view of these disclosures teach and/or suggest the limitation of claim 2 where the method of claim 1 further comprises depositing a protective film on a top surface of the antireflective coating layer prior to depositing the layer of photoresist. Moreover, the disclosures and illustrations of Farrell further in view of these discloeus and illustrations of Ghandehari teach and/or suggest the limitations of claims 3-7, 14, 16-17. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the disclosures of Farrell further in view of Ghandehari because both Farrell and Ghandehari are directed to methods of patterning smecindoutor substrates and Ghandehari discloses that forming an additional layer over an anti-reflective film prior to forming the photoresist can optically enhance the resolution of the pattern formed by reducing reflections so that a desired and more precise pattern is formed and then transferred during the smecindoutor fabrication process. 
Allowable Subject Matter

Claims 8-12, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Farrell and/or Ghandehari as discussed above fail to teach and/or suggest the limitation of claim 8 where the method of claim 1 further comprises  treating the anti-reflective coating layer with a flux of ballistic electrons prior to depositing the layer of photoresist and the limitation of claim 9 where the method of claim 1 further comprises cross-linking material of the anti-reflective coating layer prior to depositing the layer of photoresist. Moreover, the disclosures and illustration of Farrell and/or Ghandehari as discussed above fail to teach and/or suggest the limitation of claim 11 where the method of claim 1 further comprises  hardening material of the anti-reflective coating layer prior to depositing the layer of photoresist, the limitation of claim 15 where the method of claim 13 further comprises cross-linking material of the anti-reflective coating layer prior to forming the patterned resist layer, the limitation of claim 19 where the method of claim 18 further comprises forming a protective film over the anti-reflective coating layer by direct current superposition, wherein forming the mandrel further comprises patterning the protective film using the patterned resist layer as the etch mask and the limitation of claim 20 where the method of claim 18 further comprises forming a protective film over the anti-reflective coating layer by exposing the anti-reflective coating layer to an electron beam, wherein forming the mandrel further comprises patterning the protective film using the patterned resist layer as the etch mask. The prior art fails to provide other relevant disclosures which are properly combinable with Farrell and/or Ghandehari to teach and/or suggest the limitations of claims 8-9, 11, 15 and 19-20. Claim 10 depends directly from claim 9 and claim 12 depends directly from claim 11. Therefore, claims 8-12, 15 and 19-20 include allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899